Title: From John Adams to Arthur Lee, 24 March 1779
From: Adams, John
To: Lee, Arthur


     
      Dear Sir
      Brest. March 24. 1779
     
     I have this Moment the Honour of yours of 18.
     I am perfectly of your Opinion that We have yet a hard Battle to fight. The Struggle will yet be long, and painfull, and the Difficulty of it will arise from nothing more than the weak Disposition both in our Country men, as well as our Allies to think it will be short.
     Long before, this War began I expected, a severe Tryal: but I never foresaw so much Embarrassement, from selfishness, Vanity, flattery and Corruption, as I find.
     If these proceed much longer in their Career, it will not be worth the while of Men of Virtue, to make themselves miserable by continuing in the service.
     If they leave it, the American system of Flattery and Corruption, will still prevail over the British. But there will be an End of our virtuous Vision of a Kingdom of the just.
     
     I wrote Mr Issard from Nantes. My Regards to him and your Brother.
     I am no Hand at a Cypher, but will endeavour, to unridel if you write in it. With much Esteem, your huml sert
     
      John Adams
     
    